Case 2:18-cr-20579-VAR-I\/|KI\/| ECF No. 20-2 filed 11/02/18 Page|D.47 Page 1 of 36

AUSA: Timothy Wyse Telephone: (313) 226-9144
AO l06 (Rcv. 04/10) Application fora Senrch Wan'ant Special Agent: Bryan Randal| Teleph°ne: (216) 701'7915

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Michigan
2:17-mc-51453
Assigned To : Borrnan, Paul D.
Case No_ Assign. Date : 10/25/ 2017
Description: SEALED MATTER

ln the Matter of the Search of

(B)'iefly describe Ihe property lo be searched
or Idenlijfi' the person by name and address)

-Cortwright St., Pontiac, Ml 48340

`./\_/VWW\_/

APPLICATION FOR A SEARCH WARRANT

l, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perj ury that I have reason to believe that on the following person or property (idemij) the person or describe I/ze
properly 10 be searched and give ils localian).'

See ATTACHMENT A.

located in the Eastern District of Michigan , there is now concealed (idemiy§»ihe
person or describe the p)‘operl,l’ lo be seized):

See ATTACHMENT C.

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one armm):
evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
ij a peison to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Code Section Oj?"ense Descriplion
18 USC § 1960 Operating an Unlicensed Money Transmitting Business

The application is based on these facts:
See attached AFFIDAVIT.

Continued on the attached sheet.
m Delayed notice days (give exact ending date if more than 30 days: ) ls requested

under 18 U.S.C. § 3103a, the basis of which ls set forth on Z?;e attachW

,:lpplican!' s signalul e

Bryan Rand , Special AgentHSl
Prinled name and title

 

 

Swom to before me and signed in my presence
and/or by reliable electronic means.

OCtober 25_. 2017 M K MM
Date:

Judge‘ s signatiu ~(U
City and state: Detroit Ml Mona K. Majzoub U. S. Magistrate Judge

Prinled name and !ille

 

 

Case 2:18-cr-20579-VAR-I\/|KI\/| ECF No. 20-2 filed 11/02/18 Page|D.48 Page 2 of 36

IN THE UNITED STATES DISTRICT COURT
FOR the Eastem District of Michigan

IN THE MATTER 0F THE sEARcH 0F: 2=17_“1€_51453

- Cortwright St., Pontiac, MI 48340 Case No. Assigned TO i Borman> Paul D-
Assign. Date : 10/25/ 2017

Description: SEALED MATTER

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRAN']I` TO SEARCH AND SEIZE

l, Bryan Randall, being first duly sworn, hereby depose and State as follows:
lNTRODUCTION AND AGENT BACKGROUND

1. l make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a warrant to search the premises known as -Cortwright St.,

Pontiac, Ml 48340, hereinafter “PREMISES,” further described in Attachment A, for the things

described in Attachment B.

2. I arn a Special Agent with Homeland Security lnvestigations (“HSI”) within the
' United States Department of Homeland Security, and have been since August of 2009. As part
of my employment with HSI, I successfully completed the Federal Law Enforcement
Training Center’s Criminal Investigator Training Program and the Immigration and
Customs Enforcement_ Basic School, both of which included intensive instruction with
regard to Customs laws, financial crimes and drug enforcement, including the application

for, and execution of, search and arrest warrants, as well as the application for criminal

Case 2:18-cr-20579-VAR-I\/|KI\/| ECF No. 20-2 filed 11/02/18 Page|D.49 Page 3 of 36

complaints, and other legal process. I am currently assigned to the Dark Web Group,

(hercinafter “HSI Detroit Darl< Web”).

3. During my law enforcement career, I have participated in investigations of
and received information from other law enforcement officers targeting money launderers
and unlicensed money transmitters who use virtual currency, specifically Bitcoin, to assist in

the unlawful importation and distribution of contraband in the United States.

4. I have personally participated in the money laundering and unlicensed money
transmitter investigation set forth below. l am familiar with the facts and circumstances of
the investigation through my personal participation, discussions with other agents of I-ISI
and other law enforcement officials, interviews of witnesses, and my review of relevant
records and reports. Unless otherwise noted, wherever in this affidavit l assert that a
statement was made, the information was provided by an HSI agent, law enforcement
officer, or witness who had either direct or hearsay knowledge of that statement, to whom I
or others have spoken or whose reports l have read and reviewed Such statements are
among statements made by others and are stated in substance and in part unless otherwise
indicated Any interpretations or opinions rendered in this aflidavit are based on my
training and experience in the context of the facts of this investigation Because this
affidavit is submitted for the limited purpose of establishing probable cause for the offenses

listed in the criminal complaint, it does not recite all evidence gathered thus far.

Case 2:18-cr-20579-VAR-I\/|KI\/| ECF No. 20-2 filed 11/02/18 Page|D.BO Page 4 of 36

5. This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.
PROBABL]E CAUS]E

6. From in or about July 2015 up to and including in or about August 2017, the
defendant, Bradley Anthony STETKIW, ran a Bitcoin exchange in the Bloomfleld Hills,
Michigan, area primarily using the website “LocalBitcoins” (LBC) to find customers.
Operating under the user name “SaltandPepper”, STETKIW bought sold and brokered
deals in Bitcoins for cash while failing to comply with the money transmitting business
registration requirements set forth in Title 31, United States Code, Section 5 330.
“SaltandPepper” is a high-feedback LBC user on LBC. “SaltandPepper” advertised his
service directly on LBC, as exemplified by the following post:

“l am the longest, most reliable and honest trader in Oakland County. Start
this trade to arrange meeting time and coin availability

Meeting only at:

Tim Hortons

6495 Telegraph Road

Bloomfield Twp. MI 48301

The location is at Maple (15 mile) and Telegraph.

Transactions not completed within 12 hours are subject to cancellation. ”4

L)J

 

Case 2:18-cr-20579-VAR-l\/lKl\/l ECF No. 20-2 filed 11/02/18 PagelD.Bl Page 5 of 36

7. Based on a subpoena for phone records and undercover bitcoin purchasing
operations, I learned that the user of telephone number -5609 is the defendant,
Bradley A. STETKIW. During undercover operations in the past the man using cell phone
number -609 identified himself to the UCA’s as “Brad.” An NLETS query
resulted in obtaining a driver’s license photo, full name, date of birth and full address of

STETKIW. The query reported the following:

Bradley Anthony STETKIW, DOB:-65, -Cortwright Street

Pontiac, MI 48340.

8. 2015 Oakland County 'I`ax records list Bradley A. STETKIW as the owner of

the property located at -Cortwright, Pontiac, MI 48340.

9. Early records checks show STETKIW as the registered owner of a 2005
Chrysler Pacifica (V]N 2C4GM684X5R549473) bearing Michigan plate BGF7260. The
vehicle is registered to - Cortwright, Pontiac, MI 48340. During a more recent
undercover purchase of bitcoin We learned that STETKIW has since changed the plate on
the Pacifica. The new Michigan plate is DQH7879 and that plate is also registered to -

Cortwright, Pontiac, MI 48340.

10. Clear reports and a copy of STETKIW’s Michigan driver’s license along with
the video taken from the undercover purchases of Bitcoin establish that Bradley Anthony

STETKIW aka “Brad” and “SaltandPepper” are multiple names for the same individual

Case 2:18-cr-20579-VAR-|\/|K|\/| ECF No. 20-2 filed 11/02/18 PagelD.52 Page 6 of 36

11. Based on undercover transactions conducted in this investigation, l know that

a typical Bitcoin purchase from STETKIW worked as follows:

a. The customer would contact STETKIW through either LBC message or via
text message requesting to buy a certain amount of bitcoins.

b. STETKIW and the customer would negotiate price and STETKIW’s
fee/ commission based off the method of payment for the bitcoin (cash, bank deposit,
GreenDot MoneyPak, PayPal, etc.). STETKIW typically charged a iive percent fee.

c. The customer would provide a Bitcoin address to STETKIW.

d. Upon payment, STETKIW would send bitcoins to the customer’s Bitcoin
address

12. On October 23, 2017, l conducted searches for STETKIW on FinCEN’s MSB
Registrant Search webpage with negative results. This webpage contains entities that have
registered as Money Services Businesses pursuant to the BSA regulations at 31 CFR
1022.380(a)(f). Among other requirements, individuals acting as l\/lSBs must register with
FinC]-EN. STETKIW has not registered as an MSB With FinCEN. 740 Cortwright Pontiac,
MI returns negative results when ran through FINCEN’s MSB search tool.

13. HSI UCAs, in a total of six undercover meets, purchased approximately
126.07814879 Bitcoins for $56,700(USD) from STETKIW. There were a total of 26 Bitcoin

Transactions between STETKIW and the UCAs. STETKIW charged the UCAS a

Case 2:18-cr-20579-VAR-|\/|K|\/| ECF No. 20-2 filed 11/02/18 PagelD.53 Page 7 of 36

percentage of the total cost to sell the bitcoins to the UCA for cash and for the UCAS to
remain anonymous STETKIW also brokered the deal between the UCAs an out-of-state
Bitcoin seller that subsequently sold the UCA $35,000.00 worth of Bitcoin as an unlicensed
money remitter. ln the beginning one of the UCAs initially contacted STETKIW through
LBC and subsequently corresponded primarily with STETKIW via text message All six of
the meetings took place at a Tim Horton’s in Bloomfield Hills, l\/ll. The following is a
breakdown of the meetings and certain information obtained each transaction:

a. August 18, 2015, purchase of 1.81331156 bitcoins for $500:

i. STETKIW told UCA that STETKIW normally charges 10 percent
above actual bitcoin market rate to do a transaction outside of Localbitcoins.com but that he
would do 9% direct to the UCA phone.

ii. UCA’s explained that they would need more bitcoins in the future and
asked STETKIW what his maximum amount would be. STETKIW stated that he could
sell up to $2,500.00(USD) per person, per day. STETKIW asked the UCA’s: “Were you
thinking of more than that'?” STETKIW then stated that he could do $2,500.00(USD) to
UCAl and $2,500(USD) to UCA2 in the same day. STETKIW, then also stated that the
UCA’s could bring more people and he could sell $2,500.00(USD) to each person. The
UCA’s asked “who regulates the $2,500.00?”

iii. STETKIW replied “That’s a limit I’ve set just to make, trying to make

things comfortable.” The UCA’s asked if they built a relationship could STETKIW help

Case 2:18-cr-20579-VAR-|\/|K|\/| ECF No. 20-2 filed 11/02/18 PagelD.54 Page 8 of 36

them out. STETKIW replied “There’s been a lot of bullshit law enforcement stuff with
people getting, Bitcoin sellers, getting arrested for money laundering.” The UCA’s stated,
“That’s not money laundering right, l’m just buying it?” STETKIW replied “They consider
it money laundering over a certain amount transaction.” The UCA’s asked how much that
was. STETKIW stated “T hat l don’t, the law varies everywhere.”

iv. UCA’s stated that they normally used Westem Union. STETKIW
replied that Western Union wants ID to send money, they want ID to receive money and
agreed with the UCA’s that the fees were extremely high.

v. STETKIW stated “I don’t know how many people you want to bring
into your circle.” Then added, that was all he could do, that he didn’t feel comfortable
doing any more than that, but pointed out that it was per person, per day, and that the
UCA’s could meet him at 11:45 and do one trade and then after midnight do another trade.

vi. STETKIW stated, “Just, l’m just going to say this and don’t tell me
what you’re doing with your coin because if you do, and it’s something bad, then 1 can’t sell
_ it to you.” The UCA’s replied “Well your version of bad, and my version of bad are
probably different.” STETKIW replied “Then just don’t say anything okay? That’s how it
goes.” The UCA’s replied “Ifyou’re willing to work with me, l’m willing to work with
you” STETKIW replied “That’s the way we have to work.”

vii. T he UCA’s stated “hopefully this goes nice and smooth, and like l

said, uh, l should probably know in what like, 2 weeks to get it, maybe 3 to get rid of it and

 

Case 2:18-cr-20579-VAR-|\/|K|\/| ECF No. 20-2 filed 11/02/18 PagelD.55 Page 9 of 36

then maybe like a month l’d get a hold of you.” STETKIW told the UCA’s that was okay,
that he’s around and that he has been selling for 2 years and doesn’t see any quitting coming
up anytime soon.

b. October 20, 2015, purchase of 34.92068338 bitcoins for $10,000.00:

i. STETKIW' asked the UCA’s “You think l’d draw too much attention
if l brought one of those bill counters in here?” The UCA’s stated that they were not
comfortable with having that much money being on the table; STETKIW stated “Like l
said, l’ve been coming down here a long time and l know they don’t keep, they don’t keep
their video more than a few days.”

ii. STETKIW stated “Let me break for a minute, the only thing 1 suggest
to you guys, as you’re riding around in the car with that kind of money, hide it, somewhere
in the car, like under the spare tire or something the police aren’t going to see. Because if
you get pulled, let’s just say you get pulled over and things get out of hand, they’re going to
tell you, well if you can’t account for that we’re seizing it. And it’s legal for them to do that.
l\/loney seizure laws and stuff like tha .”; The UCA’s asked STETKIW what he did with it
and he replied “I’ve got a vvay of doing it, I’m not going to tell you how.”

c. March 22, 2016, purchase of 32.12238142 bitcoins for $13,700.00:

i. STETKIW stated that what started him being more careful was that, a

client had shown up with a Sentry Fire Safe to do a deal which was too conspicuous for

STETKIW.

 

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-2 filed 11/02/18 Page|D.BG Page 10 Of 36

ii. STETKIVV asked about the UCA’s receiving small bills “How do you
get rid of it?” UCA2 stated “You just make small deposits over time.” STETKIW stated
“Well, maybe l don’t want to know you get rid of it,” then “cancel that question.” UCA2
asked STETKIW, how do you get rid of it? STETKIW stated “Box it up.” UCA2 asked
about sharing ideas on how to get rid of small bills. STETKIW stated lots of stores need
small bills.; UCAl stated that he/ she understood that STETKIW takes the cash and goes
and buys coin but at some point the cash needs to go back into commerce and that someone
wants to do something with that cash. We have that problem, we’ve got a lot of cash and
we can’t go to the bank and deposit $80,000(USD) cash, l can, but l might get a phone call;
STETKIW laughed and stated “Not over ten grand, l wouldn’t do any transaction with a
bank over ten. ”

d. April 20, 2016, purchase of 32.32635728 bitcoins for $15,000.00:

i. UCA explained that he/ she wanted to do what they could with
STETKIW but do the remainder with an out-of-state seller and pay STETKIW a
percentage or whatever he was comfortable with. STETKIW stated “The problem with [the
out-of-state seller] is that I’ve given that guy a shit ton of business and he doesn’t seem to
take care of my people as well as I’d like him to.” The UCA asked “In what way?”
STETKIW stated “He’s unresponsive, an, just, his rates, I thought his rates were kind of
high for uh thirty five thousand dollars.” The UCA asked what the rates were and

STETKIW stated “I think he said five and a half to six.”

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-2 filed 11/02/18 Pag{e|D.B? Page 11 Of 36

ii. STETKIVV stated “All the business I’ve given him, he hasn’t, he hasn’t
even given me a dollar worth of coin so it’s kind of an annoyance factor with me too.” The '
UCA stated “I’m not trying to cut you out of anything, l’m happy to one guy I
recommended him, they trade regularly and, we’re talking, it’s probably way over a
hundred thousand dollars by now.” The UCA asked “Total?” STETKIW replied “Total, at
least. And you know and he hasn’t said shit. It’s like, okay, well l keep sending you these
people, it’s probably just a courtesy to send a few dollars.”

iv. The UCA asked how to contact the out-of-state-seller, STETKIW

replied
“Well I’ve got the info for you” and pulled out a wallet from his shirt pocket. STETKIW
then provided the UCA with a piece of paper with contact information.

e. August 31, 2016, purchase of 24.38074075 bitcoins for $15,000.00:

i. STETKIW told the UCA he would have to break up the sale into six
separate transactions in order to prevent any one transaction from exceeding $2,500.00.

ii. STETKIW told the UCA he appreciated the fact the funds were all in
$100 bills and also stated he has a money counter at his home.

iii. The UCA provided six wallet addressed to STETKIW who then
made six different deposits for a total of 24.38084075 BTC.

f. August 28, 2017, purchase of 0.5146744 bitcoins for $2,500.00:

10

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-2 filed 11/02/18 Page|D.BS Page 12 Of 36

i. STETKIW met with a UCA that he had never conducted trades with
in the past. Without identifying the UCA or requesting for identification
information STETKIW sold the UCA 0.5146744 bitcoins. STETK_IW charged the
UCA points on the transaction that equaled approximately $154.13.

14. STETKIEW has further agreed to meet with a UCA at 1900 hours on October 25,

2017 to sell $S,OOO(USD) of bitcoin.
I]ETKIW’S RES][DENCE

15. Multiple surveillances conducted at -joi'twright Pontiac, MI, along with Clear
reports establish this location _as STETKIW’S residence l-ISI Detroit Special Agents conducting
pre-op surveillance at - Cortwright Pontiac, Ml have witnessed STE'l`KIW’S vehicle parked at
-Cortwright Pontiac, MI before meeting with UCAs to sell Bitcoin for cash. When I-ISI Detroit
agents have witnessed the red Chrysler Pacitica at the residence the vehicle Was parked with the
front of the vehicle pointing toward the street and the rear of the vehicle pointing in the direction
of the garage

16. On June 16, 2016, a tracker warrant for STETKIW’s vehicle was obtained and
signed off on by a Magistrate Judge in the 48"‘ District Court of the State of l\/lichigan. On June
30, 2016, at approximately 2200 hours, HSI Detroit Special Agents installed the GPS tracker onto
the red Chrysler Pacifica (Michigan License Plate: BGF 7260) which is owned and operated by

STETKIW. The tracker results showed frequent trips between Tim Hortons located at 6495

ll

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-2 filed 11/02/18 Page|D.59 Page 13 Of 36

Telegraph Road, Bloomfield Township, MI and -Cortwright Pontiac, MI 48340. From the
tracker information HSI Detroit was able to note that STETKIW also made stops at Bloomfield
Village Square Shopping Center, Chase Bank (Bloomfield Town Square) and Speedway gas
station at Dixie Highway and Noith Telegraph. HSI Detroit was able to pull bank account
information for STETKIW from Chase bank subsequent to documenting his notable stops.

17. After meeting the UCAs at Tim Hortons, STETKIW would have thousands of
dollars in cash that he would transport in his red Chrysler Pacifica. It is suspected that STETKIW
may be storing large amounts of cash at-Cortwright Pontiac, MI subsequent to a sell of Bitcoin
to this customers STETKlW stated to the UCAs during an undercover Bitcoin buy:

“Let me break for a minute, the only thing l suggest to you guys, as you’re riding

around in the car with that kind of money, hide it, somewhere in the car, like under

the spare tire or something the police aren’t going to see. Because if you get pulled,
let’s just say you get pulled over and things get out of hand, they’re going to tell you,

well if you can't account for that we’re seizing it And it’s legal for them to do that.

12

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-2 filed 11/02/18 Page|D.6O Page 14 Of 36

Money seizure laws and stuff like that.” The UCA’s asked STETKIW what he did

with it and he replied “l’ve got a way of doing it, l’m not going to tell you how.”

Also during an undercover Bitcoin buy a UCA asked STETKIW, “How do you get rid of it?”
STETKIW stated “Box it up.” The UCA asked about sharing ideas on how to get rid of small

bills and STETKIW stated that lots of stores need small bills.”

18. HSl Detroit conducted multiple undercover Bitcoin purchases from STETKIW for
cash. During each undercover buy STETKIW used multiple electronic devices to conduct his
transactions UCAs noted that they have seen STETKIW use cell phones, tablets and laptops
during their undercover buys. Whether or not STETKIW is using the same devices during every
buy is uncertain lt is possible that STETKIW is using multiple devices that resemble or are the
same brand and model lt is probable that these various devices (cellphones, tablets and laptops)
that have been used to sell Bitcoin to the UCAs are being stored at worm/right Pontiac, Ml. l
know, from my training and experience, that users of electronic devices - especially those who
use their devices to conduct business - oiien keep backups of important files on alternate electronic
devices at their homes. Many such users also keep old, formerly used, devices at their residence
(as opposed to disposing of them) in order to safeguard any infomiation on such devices.

19. Bitcoin is stored in Bitcoin wallets both online and oflline. In order to access these
wallets the owner of the Bitcoin must have a wallet address and a private key. A wallet address

resembles a VlN. lt is a sequence of letters and numbers and can contain up to 34 characters A

13

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-2 filed 11/02/18 Page|D.61 Page 15 Of 36

private key can be a series of random words that will allow an owner of Bitcoin to access his/her
wallet from any electronic device. Many Bitcoin owners write their private keys and wallet
addresses down or print them out on paper and hide them in various places such as picture frames,
safes, desk drawers, etc. as backup so that they do not lose access to their wallets which may be

holding large amounts of Bitcoin.

TECHNCAL 'll`lERl\/llS

20. Based on my training and experience, l use the following technical terms to
convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and
from the phone. ln addition to enabling voice communications, wireless
telephones offer a broad range of capabilities These capabilities include: storing
names and phone numbers in electronic “address books;” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and storing still

photographs and moving video; storing and playing back audio files; storing

14

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-2 filed 11/02/18 Page|D.62 Page 16 Of 36

dates, appointments, and other information on personal calendars; and accessing
and downloading information from the lnternet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the
location of the device.

b. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images.
lmages can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen for viewing the stored images.
This storage media can contain any digital data, including data unrelated to
photographs or videos.

c. Poitable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio, video,
or photographic files. However, a portable media player can also store other
digital data. Some portable media players can use removable storage media.
Removable storage media include various types of flash memory cards or
miniature hard drives. This removable storage media can also store any digital

data. Depending on the model, a portable media player may have the ability to

15

 

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-2 filed 11/02/18 Page|D.63 Page 17 Of 36

store very large amounts of electronic data and may offer additional features such
as a calendar, contact list, clock, or games

d. GPS: A GPS navigation device uses the Global Positioning System to display its
current location. lt often contains records the locations where it has been. Some
GPS navigation devices can give a user driving or walking directions to another
location. These devices can contain records of the addresses or locations involved
in such navigation The Global Positioning System (generally abbreviated
“GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite
contains an extremely accurate clock. Each satellite repeatedly transmits by radio
a mathematical representation of the current time, combined with a special
sequence of numbers These signals are sent by radio, using specifications that
are publicly available A GPS antenna on Earth can receive those signals When
a GPS antenna receives signals from at least four satellites, a computer connected
to that antenna carr mathematically calculate the antenna’s latitude, longitude, and
sometimes altitude with a high level of precision

e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used
for storing data (such as names, addresses, appointments or notes) and utilizing
computer programs Some PDAS also function as wireless communication
devices and are used to access the lnternet and send and receive e-mail. PDAS

usually include a memory card or other removable storage media for storing data

16

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-2 filed 11/02/18 Page|D.64 Page 18 Of 36

qq

and a keyboard and/or touch screen for entering data. Removable storage media
include various types of flash memory cards or miniature hard drives This
removable storage media can store any digital data. Most PDAs run computer
software, giving them many of the same capabilities as personal computers For
example, PDA users can work with word-processing documents spreadsheets,
and presentations PDAS may also include global positioning system (“GPS”)
technology for determining the location of the device.

Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller
than a notebook, that is primarily operated by touching the screen. Tablets
function as wireless communication'devices and can be used to access the lnternet
through cellular networks, 802.11 “Wi-Fi” networks or otherwise Tablets
typically contain programs called apps, which, like programs on a personal
computer, perform different iiinctions and save data associated with those
functions Apps can, for example, permit accessing the Web, sending and
receiving e-mail, and participating in lnternet social networks

Pager: A pager is a handheld Wireless electronic device used to contact an
individual through an alert, or a numeric or text message sent over a
telecommunications network. Some pagers enable the user to send, as well as

receive, text messages

17

 

 

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-2 filed 11/02/18 Page|D.65 Page 19 Of 36

h. lP Address: The lnternet Protocol address (or simply “lP address”) is a unique
inumer'ic address used by computers on the lnternet An lP address looks like a

series of four numbers each in the range 0-255, separated by periods (e.g.,
121 .56.97.178). Every computer attached to the lnternet must be assigned an lP
address so that lnternet traffic sent from and directed to that computer may be
directed properly from its source to its destination l\/lost lnternet service
providers control a range of lP addresses Some computers have static_that is
long-term_lP addresses while other computers have dynamic_that is

frequently changed_lP addresses

a. lnternet: The lnternet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the
lnternet, connections between devices on the lnternet often cross state and
international borders even when the devices communicating with each other

are in the same state.

b. Storage medium: A storage medium is any physical object upon which
computer data can be recorded Examples include hard disks RAl\/l, floppy

disks flash memory, CD-ROl\/ls and other magnetic or optical media.

c. Peer-to-peer (P2P) is a decentralized communications model in which each

party has the same capabilities and either party can initiate a communication

18

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-2 filed 11/02/18 Page|D.66 Page 20 Of 36

session Unlike the client/server model, in which the client makes a service
request and the server fulfills the request, the P2P network model allows each

node to function as both a client and server.

d. TOR directs lnternet traffic through a free, worldwide, volunteer network
consisting of more than six thousand relays to conceal a user’s location and
usage from anyone conducting network surveillance or traffic analysis Usirig
TOR makes it more difficult for lnternet activity to be traced back to the user;
this includes visits to Web sites online posts instant messages and other

communication forms.

e. “AlphaBayl\/larket” was operated for over two years on the dark web and was
used to sell deadly illegal drugs stolen and fraudulent identification
documents and access devices counterfeit goods malware and other
computer hacking tools firearms and toxic chemicals throughout the
world. AlphaBay was the world’s largest underground marketplace of the

dark net, providing an avenue for criminals to conduct business anonymously.

f. Since Bitcoin is both a currency and a protocol, capitalization differs
Accepted practice is to use “Bitcoin” (singular with an upper case letter B) to
label the protocol, software, and community, and “bitcoin” or “bitcoins” (with

a lower case b) to label units of the currency and that practice is adopted here.

19

CaSe 2218-Cr-20579-VAR-l\/|Kl\/| ECF NO. 20-2 filed 11/O2/18 Page|D.67 Page 21 Of 36

COMPUTERS. ELEC'][`RONIC STORAG]E. AND FORENSIC ANA]LYS][S

l4.

15.

16.

Based on my knowledge, training, and experience, l know that electronic devices can
store information for long periods of tiine. Similarly, things that have been viewed
via the lnternet are typically stored for some period of time on the device. This
information can sometimes be recovered with forensics tools

As described above and in Attachment B, this application Seeks permission to search
for records that might be found on the PREMISES, in whatever form they are found.
One form in which the records might be found is data stored on a computer’s hard
drive or other storage media. Thus the warrant applied for would authorize the
seizure of electronic storage media or, potentially, the copying of electronically stored

information all under Rule 41 (e)(2)(B).

Probable cause l submit that if a computer or storage medium is found on the
PREMISES, there is probable cause to believe those records will be stored on that

computer or storage medium, for at least the following i'easons:

a. Based on my knowledge, training, and experience, l know that computer files
or remnants of such files can be recovered months or even years after they
have been downloaded onto a storage medium, deleted, or viewed via the
lnternet. Electronic files downloaded to a storage medium can be stored for

years at little or no cost. Even when files have been deleted, they can be

CaSe 2218-Cr-20579-VAR-l\/|Kl\/| ECF NO. 20-2 filed 11/O2/18 Page|D.68 Page 22 Of 36

recovered months or years later using forensic tools This is so because when
a person “deletes” a file on a computer, the data contained in the file does not
actually disappear; rather, that data remains on the storage medium until it is

overwritten by new data.

b. Therefore, deleted files or remnants of deleted files may reside in free space
or slack space_that is in space on the storage medium that is not currently
being used by an active file_for long periods of time before they are
overwritten ln addition, a computer’s operating system may also keep a

record of deleted data in a “swap” or “recovery” file.

c. Wholly apart from user-generated files computer storage media_in
particular, computers’ internal hard drives-contain electronic evidence of
how a computer has been used, what it has been used foi', and who has used it.
To give a few examples this forensic evidence can take the form of operating
system configurations artifacts from operating system or application
operation, file system data structures and virtual memory “swap” or paging
files Computer users typically do not erase or delete this evidence, because
special software is typically required for that task. l-lowever, it is technically

possible to delete this information

21

CaSe 2218-Cr-20579-VAR-l\/|Kl\/| ECF NO. 20-2 filed 11/O2/18 Page|D.69 Page 23 Of 36

d. Similarly, files that have been viewed via the lnternet are sometimes

automatically downloaded into a temporary lnternet directory or “cache.”

e. Based on actual inspection of other evidence related to this investigation I am
aware that cell phone and computer equipment was used to generate wallet
addresses used in the unlicensed money remitting scheme. There is reason to
believe that there is a computer system and cell phones used in the undercover

transactions currently located on the PREMISES.

17. Forensz`c evidence As further described in Attachment B, this application seeks
permission to locate not only computer files that might serve as direct evidence of the
crimes described on the warrant, but also for forensic electronic evidence that
establishes how computers and cellular phones were used, the purpose of their use,
who used them, and when There is probable cause to believe that this forensic

electronic evidence will be on any storage medium in the PREMISES because:

a. Data on the storage medium can provide evidence of a file that was once on
the storage medium but has since been deleted or edited, or of a deleted
portion of a file (such as a paragraph that has been deleted from a word
processing file). Virtual memory paging systems can leave traces of
information on the storage medium that show what tasks and processes were

recently active. Web browsers e-inail programs and chat programs store

CaSe 2218-Cr-20579-VAR-l\/|Kl\/| ECF NO. 20-2 filed 11/O2/18 Page|D.?O Page 24 Of 36

configuration information on the storage medium that can reveal information
such as online nicknames and passwords. Operating systems can record
additional infomiation, Such as the attachment of peripherals, the attachment
of USB flash storage devices or other external storage media, and the times
the computer was in use Computer file systems can record information about

the dates files were created and the sequence in which they were cr'eated,

although this information can later be falsified

b. As explained herein information stored within a computer and other
electronic storage media may provide crucial evidence of the “who, what,
why, when where, and how” of the criminal conduct under investigation thus
enabling the United States to establish and prove each element or
alternatively, to exclude the innocent from further suspicion ln my training
and experience, information stored within a computer or storage media (e.g.,
registry information communications images and movies transactional
information records of session times and durations internet history, and anti-
virus, spyware, and malware detection programs) can indicate who has used
or controlled the computer or storage media. This “user attribution” evidence
is analogous to the search for “indicia of occupancy” while executing a search
warrant at a residence The existence or absence of anti-vii'us, spyware, and

malware detection programs may indicate whether the computer was remotely

23

CaSe 2218-Cr-20579-VAR-l\/|Kl\/| ECF NO. 20-2 filed 11/O2/18 Page|D.71 Page 25 Of 36

accessed, thus inculpating or exculpating the computer owner. Further,
computer and storage media activity can indicate how and when the computer
or storage media was accessed or used. For example as described herein
computers typically contain information that log: computer user account
session times and durations computer activity associated with user accounts
electronic storage media that connected with the computer, and the lP
addresses through which the computer accessed networks and the internet.
Such information allows investigators to understand the chronological context
of computer or electronic storage media access use, and events relating to the
crime under investigation Additionally, some information stored within a
computer or electronic storage media may provide crucial evidence relating to
the physical location of other evidence and the suspect. For example, images
stored on a computer may both show a particular location and have
geolocation information incorporated into its file data. Such file data typically
also contains information indicating when the file or image was created The
existence of such image files along with external device connection logs may
also indicate the presence of additional electronic storage media (e.g., a digital
camera or cellular phone with an incorporated camera). The geographic and
timeline information described herein may either inculpate or exculpate the

computer user. Last, information stored within a computer may provide

24

CaSe 2218-Cr-20579-VAR-l\/|Kl\/| ECF NO. 20-2 filed 11/O2/18 Page|D.72 Page 26 Of 36

relevant insight into the computer user’s state of mind as it relates to the
offense under investigation For example, information within the computer
may indicate the ownei"s motive and intent to commit a crime (e.g., internet
searches indicating criminal planning), or consciousness of guilt (e.g., running
a “wiping” program to destroy evidence on the computer or password
protecting/encrypting such evidence in an effort to conceal it from law
enforcement).

c. A person with appropriate familiarity with how a computer works can after
examining this forensic evidence in its proper context, draw conclusions about

how computers were used, the purpose of their use, who used them, and when

d. The process of identifying the exact files blocks registry entries logs wallet
addresses wallet apps or other forms of forensic evidence on a storage
medium that are necessary to draw an accurate conclusion is a dynamic
process While it is possible to specify in advance the records to be sought,
computer evidence is not always data that can be merely reviewed by a review
team and passed along to investigators Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore,
contextual information necessary to understand other evidence also falls

within the scope of the warrant.

25

 

Case 2:18-cr-20579-VAR-|\/|K|\/| ECF No. 20-2 filed 11/02/18 PagelD.73 Page 27 of 36

e. Further, in finding evidence of how a computer was used, the purpose of its
use, who used it, and when sometimes it is necessary to establish that a
particular thing is not present on a storage medium. For example, the
presence oi' absence of counter-forensic programs or anti-virus programs (and

associated data) may be relevant to establishing the usei"s intent.

18. ln most cases a thorough search of a premises for information that might be stored on
storage media often requires the seizure of the physical storage media and later off-
site review consistent with the warrant ln lieu of removing storage media from the
premises it is sometimes possible to make an image copy of storage media.

Generally speaking, imaging is the taking of a complete electronic picture of the
computer’s data, including all hidden sectors and deleted files Either seizure or
imaging is often necessary to ensure the accuracy and completeness of data recorded
on the storage media, and to prevent the loss of the data either from accidental or

intentional destruction This is true because of the following:

a. The time required for an examination As noted above, not all evidence takes
the form of documents and files that can be easily viewed on site Analyzing
evidence of how a computer has been used, what it has been used for, and
who has used it requires considerable time, and taking that much time on`

premises could be um'easonable. As explained above, because the warrant

26

 

CaSe 2218-Cr-20579-VAR-l\/|Kl\/| ECF NO. 20-2 filed 11/O2/18 Page|D.74 Page 28 Of 36

calls for forensic electronic evidence, it is exceedingly likely that it will be

necessary to thoroughly examine storage media to obtain evidence Storage
media can store a large volume of information Reviewing that information
for things described in the warrant can take weeks or months depending on

the volume of data stored, and would be impractical and invasive to attempt

on-site.

Technical requirements Computers can be configured in several different
ways featuring a variety of different operating systems application software,
and configurations Therefoi'e, searching them sometimes requires tools or
knowledge that might not be present on the search site. The vast array of
computer hardware and software available makes it difficult to know before a
search what tools or knowledge will be required to analyze the system and its
data on the Premis_es. However, taking the storage media off-site and
reviewing it in a controlled environment will allow its examination with the

proper tools and knowledge

Variety of forms of electronic media. Records sought under this warrant
could be Stored in a variety of storage media formats that may require off-site

reviewing with specialized forensic tools

27

CaSe 2218-Cr-20579-VAR-l\/|Kl\/| ECF NO. 20-2 filed 11/O2/18 Page|D.75 Page 29 Of 36

19. Nature of examination Based on the foregoing, and consistent with Rule
4l(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or
otherwise copying storage media that reasonably appear to contain some or all of the
evidence described in the warrant, and would authorize a later review of the media or
information consistent with the warrant The later review may require techniques
including but not limited to computer-assisted scans of the entire medium, that might
expose many parts of a hard drive to human inspection in order to determine whether

it is evidence described by the warrant
CONCLUSION

20. l submit that this affidavit supports probable cause for a warrant to search the

PREMISES described in Attachrnent A and seize items described in Attachment B.

Respectfully submitted,

%¢MM

BRYA NDALL
Special gent
Homeland Security Investigations

 

Subscribed to before me and signed in my
presence and/or by reliable electronic means.

K/i/l/l,lim l< §M
Dated: October 25. 2017 - ‘ w

HoNoRABLE MoNA K. MA§“ZOUB
uNirED srArEs MAGISTRATE JuDGE

28

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-2 filed 11/02/18 Page|D.76 Page 30 Of 36

ATTACHMEN']I` A

Property to be searched

The property to be searched is -Cortwright St., Pontiac, MI 48340, further described
as a white, ranch, single family domicile with a light gray roof, with a detached garage that has a
dark colored door. The numbers - appear on the right side of the front door. The home has a

dark colored mailbox in front of the home.

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-2 filed 11/02/18 Page|D.?? Page 31 Of 36

ATTACHMEN'][` B

Property to be Sez`zea’

l. All records in whatever form they may be kept, relating to violations of Title 18,
United States Code, Section 1960, those violations involving Bradley A. STETKIW and

occun'ing after .lluly 2015, including:
a. Records and information relating to the selling of Bitcoin;

b. Records and information relating to wallet addresses including any crypto graphic
keys in any form-used to access those addresses through any computer programs

or online Bitcoin exchanges

c. Records and information relating to cryptocurrency exchanges used by

STETKIW;

d Bitcoin wallets wallet addresses hardware wallets (such trezor or ledger
devices), private keys wallet recovery seeds usernames passwords mnemonic

pins PGP keys and 2FA devices
e. Records and information relating to dark web market place purchases
f. Records and information relating to money received from the sale of Bitcoin; and
g. Cash being stored from the sale of Bitcoins offline.

2. United States Currency or other monetary instruments

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-2 filed 11/02/18 Page|D.?S Page 32 Of 36

3. Bitcoin Seizure of bitcoin will be effectuated by (l) identifying bitcoin wallets
and their crypto graphic keys through the seizure of information described in Paragraph l, supra,

and (2) transferring bitcoin to a govemment-controlled wallet.

4. Computers phones tablets and storage media used as a means to commit the

violations described above, including violations of Title 18, United Stated Code, Section 1960 or

any such devices that may contain any communications with buyers and sellers of bitcoins

5. For any computer or storage medium whose seizure is otherwise authorized by
this warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

a. evidence of who used, owned, or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs
registry entries configuration files saved usernames and passwords documents
browsing history, user profiles email, email contacts “chat,” instant messaging

logs photographs and correspondence;

b. evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access use, and events relating

to crime under investigation and to the computer user;

c. evidence indicating the computer user’s state of mind as it relates to the crime

under investigation

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-`2 filed 11/02/18 Page|D.?Q Page 33 Of 36

6.

lnternet.

. evidence_of the attachment to the COMPUTER of other storage devices or similar

containers for electronic evidence;

evidence of counter-forensic programs (and associated data) that are designed to

eliminate data from the COMPUTER;

evidence of the times the COMPUTER was used;

. passwords encryptioii keys and other access devices that may be necessary to

access the COMPUTER;

documentation and manuals that may be necessary to access the COMPUTER or

to conduct a forensic examination of the COMPUTER;

records of or information about lnternet Protocol addresses used by the

COMPUTER;

records of or information about the COMPUTER’s lnternet activity, including

firewall logs caches browser history and cookies “bookmarked” or “favorite”
web pages search terms that the user entered into any lnternet search engine, and

records of user-typed web addresses and

. contextual information necessary to understand the evidence described in this

attachment

Routers modems, and network equipment used to connect computers to the

 

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-2 filed 11/02/18 Page|D.SO Page 34 Of 36

As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints slides negatives

videotapes motion pictures or photocopies).

The term ‘°computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage functions
including desktop computers notebook computers mobile phones tablets server computers and

network hardware

The term “storage medium” includes any physical object upon which computer data can

be recorded Examples include hard disks RAl\/l, floppy disks flash memory, CD-ROl\/ls and

other magnetic or optical media.

 

CaSe 2218-Cr-20579-VAR-l\/|K|\/| ECF NO. 20-2 filed 11/02/18 Page|D.Sl Page 35 Of 36

AUSA: Tiinothy Wyse Telephone: (313) 226-9144
AO 93 (Rev_ 1 1/13) Search and Seizure Warmm Special Ag€lltf Bl’yan Randall TelephOl’lCl (216) 701-7915
_____________-________-___-_

UNITED STATEs DisrRlcr CoURT

for the
Eastern District of Michigan

2:17-mc-51453

 

In the Matter of the Search of ) _
(Brie/Iy describe lhe property 10 be searched ) Asslgned TO z Borman’ Paul D'
or identify the person b_v name and address) ) Case NO_ Assign_ Date ; 10 / 2 5 / 20 1 7
-corcwright st., Pontiac, M148340 J Descripnon: sEALED MATTER
)
)
SEARCH`AND SEIZURE WARRAN'I`
To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern District of Michigan
(identy§' the person or describe the properly to be searched and give ils Iocation):
See ATTACHMENT A.

I find that the aftidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described abOVC, and that Such Search Will reveal (idenli/i' the person or describe the propern' lo be sei_ 'lea')

See ATTACHMENT B.

YOU ARE COMMANDED to execute this warrant on or before November 8, 2017 mar w exceed l-/ days)
|:i in the daytime 6:00 a.m. to 10:00 p.m. |:] at any time in the day or night because good cause has been established

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises the property was taken, or leave the copy and receipt at the place where the
property was taken

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty
(Uniled Slales Magislrale Judge)

l:l Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705l (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (cheek me app, apr fare box)

 

 

 

for days (nor to exceed 30) until, the facts justifying, the later specific date of
l l october25,2017 1;57 pm M i< mfg/BSA
Date and time issued:
Judge' s signatxa e
Detroit, Michi an '
City and state: g Mona K° Ma]ZOub U. S. Magistrate Judge

 

 

Prinled name and title

CaSe 2218-Cr-20579-VAR-|\/|K|\/| ECF NO. 20-2 filed 11/02/18 ~ Page|D.SZ Page 36 Of 36

AO 93 (Rev. ll/l3) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventoiy left with:

 

 

 

inventory made in the presence of :

 

Inventorv of the property taken and name of anv person(s) seized:

 

Certitication'

 

l declare under penalty of perjury that this inventoly is correct and was returned along with the original warrant to the
designated judge.

Date:

 

E.\'eculing officer 's signature

 

Prinlea' name and title

 

 

 

